Citation Nr: 0013253	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability on a primary basis.

2.  Entitlement to service connection for a low back 
disability on a secondary basis.

3. Entitlement to service connection for residuals of an 
injury to the right eye.

4. Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left shoulder, prior to 
April 20, 1998.

5. Entitlement to an increased rating for residuals of a 
fracture of the left shoulder, currently evaluated as 30 
percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

By decision in February 1982, the Board of Veterans' Appeals 
(Board) denied service connection for a back disorder on a 
primary basis.  The veteran has subsequently sought to reopen 
his claim for a low back disability.  In addition, he argues 
that his low back disability is secondary to his service-
connected left shoulder disability.  

In a rating decision dated August 1995, the Regional Office 
(RO) concluded that the evidence submitted by the veteran was 
not new and material, and his claim for service connection 
for a back disability remained denied.  In addition, the RO 
denied the veteran's claim for service connection for a low 
back disability on a secondary basis, and denied the claim 
for residuals of a right eye injury.  Finally, the RO 
confirmed and continued the noncompensable evaluation then in 
effect for the veteran's service-connected left shoulder 
disability.  In a supplemental statement of the case issued 
in May 1996, the RO informed the veteran that it had 
increased the evaluation for residuals of a left shoulder 
fracture to 20 percent, effective June 13, 1994.  Based on 
the receipt of additional evidence, the RO, by rating action 
in September 1998, assigned a 30 percent rating for the 
veteran's left shoulder disability, effective April 20, 1998.  

Following the video conference hearing before the undersigned 
in December 1999, the veteran submitted additional evidence 
directly to the Board.  In accordance with the provisions of 
38 C.F.R. § 1304 (1999), the veteran waived initial 
consideration of this evidence by the RO.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in February 1982, the Board denied service 
connection for a back disability primary basis.

2. The evidence added to the record since the February 1982 
decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claims for service connection for a back disability on a 
primary basis.

3. Service connection is in effect for residuals of a 
fracture of the left shoulder.

4. There is no competent medical evidence establishing that 
there is any etiological relationship between the 
veteran's service-connected left shoulder disability and a 
low back disability.

5. The veteran's in-service complaints involving the right 
eye were acute and transitory and resolved without 
residual disability.

6. The only eye disability documented following service is 
presbyopia.  

7. Prior to April 20, 1998, the veteran's left shoulder 
disability was manifested by slight limitation of motion 
and tenderness.  He was able to raise his arm above his 
head.

8. The VA examination conducted on April 20, 1998, 
demonstrated further restriction on the range of motion of 
the left shoulder and the veteran is not able to raise his 
arm above his head.


CONCLUSIONS OF LAW

1. The evidence received since the February 1982 Board 
decision, which denied service connection for a back 
disability on a primary basis, is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2. The February 1982 decision of the Board denying service 
connection for a back disability on a primary basis, is 
final and the claim is not reopened.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability on a secondary basis.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of an injury to the right eye.  38 U.S.C.A. § 5107(a) 
(West 1991). 

5. The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left shoulder prior to 
April 20, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

6. A rating in excess of 30 percent for residuals of a 
fracture of the left shoulder is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Entitlement to Service Connection for a 
Low Back Disability on a Primary Basis 
and Entitlement to Service Connection for 
a Low Back Disability on a Secondary 
Basis

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for a back 
disability is the February 1982 decision of the Board.  38 
U.S.C.A. § 7105.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
those determinations.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The "old" evidence

No pertinent abnormalities were reported on the entrance 
examination in November 1961.  A consultation sheet dated 
April 13, 1962 discloses that the veteran was admitted to 
sick bay the previous night complaining of pain and 
tenderness in the left shoulder.  He stated he was pushed 
down a cargo bay deck and struck the left shoulder against 
the deck.  A bandage was applied and he was given medication 
for pain.  He was referred to the dispensary.  A consultation 
sheet also dated April 13, 1962 referred the veteran from the 
dispensary to the orthopedic clinic.  When seen in the 
orthopedic clinic, the veteran had no complaints pertaining 
to the back.  The spine was evaluated as normal on the 
separation examination in November 1963.  

On VA hospitalization from March to April 1979, the veteran 
stated that he developed pains in the lower back in March 
1979.  The diagnosis was low back pain, cause to be 
determined.

In a statement dated February 1980, the veteran's father 
stated that the veteran had suffered two or three injuries 
during service, including one involving his legs.  

The veteran was again hospitalized by the VA from March to 
May 1980.  He complained of chronic low back pain times 
several years.  He stated that in 1962, he slipped on a naval 
deck, landed on his left shoulder and hurt his back.  He 
claimed that they refused to look at his back.  He reported 
that he did well until 1978 when he sustained an on-the-job 
injury by twisting his back.  The diagnosis was chronic low 
back pain.

The veteran was hospitalized by the VA from December 1979 to 
January 1980.  He complained of pain across the lower lumbar 
spine radiating down the anterior thighs to the knees and 
upper lower legs since 1978 and March 1979.  The hospital 
records reflect that the veteran had been diagnosed at 
another VA facility with facet syndrome of the lumbar area.  
A hospital consultation sheet reflects the fact that the 
veteran was seen by another physician with a diagnosis of 
psychogenic low back pain.  The diagnosis on discharge was 
low back pain, variously diagnosed as L5-S1 facet arthritis 
and psychogenic.

The Board decision 

By decision in February 1982, the Board denied service 
connection for a back disorder.  It was indicated that the 
veteran's back problems had commenced many years after 
service, and that, although the origin was not clear, it was 
not traceable to service.



The additional evidence 

Received at the RO in January 1982, but not considered in the 
Board's September 1982 decision, was a VA hospital report of 
December 1981.  It revealed that the veteran had experienced 
low back pain since being involved in an automobile accident 
on the day of admission to the hospital.  The diagnoses were 
acute lumbosacral strain with pain, post-traumatic and 
history of chronic low back pain syndrome, with question of 
facet syndrome  L6-S1 and presence of sixth lumbar vertebra 
anomaly.

In a statement received in March 1995, a VA physician related 
that he was following the veteran for chronic back pain 
caused by degenerative disc disease.  He stated that the 
veteran should not do any heavy lifting.  

Also received in March 1995 was a letter from the veteran's 
employer indicating that he could accommodate the veteran's 
conditions so he could remain employed.

VA outpatient treatment records dated from 1994 to 1995 have 
been associated with the claims folder.  In June 1994, the 
veteran complained of low back pain with radiation to the 
right hip and foot of one week's duration.  He denied 
traumatic event, and related that he had been diagnosed with 
degenerative disc disease in 1979.  The veteran reported in 
June 1995 that his back pain had been present since a fall on 
a ship thirty years earlier.  He related that he had been 
seen in the emergency room.  He added that his back had been 
sore since service.  The impression was chronic mechanical 
low back pain.  

In a statement dated February 1996, L.P.H. related that he 
had been the veteran's friend since 1957.  He indicated that 
the veteran had notified him in the spring of 1962 that he 
had suffered an accident on a ship, breaking his shoulder and 
injuring his back.  Following his discharge from service, he 
observed the veteran experience increasing difficulties with 
his back.  Mr. H. added that he had visited the veteran in 
the hospital at various times between 1972 and 1984 when he 
was undergoing treatment for back pain.  

In April 1997, statements were received from three servicemen 
who had served with the veteran.  These letters are to the 
combined effect that they recalled the veteran hurt his back 
in service.

The veteran was afforded an examination by the VA in April 
1998.  He related that he injured his back at the same time 
as he sustained the left shoulder injury.  An X-ray of the 
lumbosacral spine revealed mild degenerative disc disease.  

A VA examination of the spine was conducted in November 1998.  
The examiner noted that he reviewed the claims folder.  The 
veteran stated that he slipped on ice in service and injured 
the left shoulder.  He indicated that he had low back pain at 
that time.  The examiner noted that the veteran had an injury 
to the lower back in 1977.  The veteran reported that he had 
had constant low back pain since 1979.  Following an 
examination, the pertinent diagnoses were chronic low back 
pain and lower back on-the-job injury in 1978.  The examiner 
commented that there was no correlation between the left 
shoulder injury and the lower back.  He added that although 
the veteran reported having back pain at the time of the 
injury in April 1962, this was not correlated with medical 
record evidence.  He stated that there was no documentation 
on objective examination that the lumbar spine and left 
shoulder conditions were connected, other than the veteran's 
report that he also injured his back as a result of a fall in 
1962. 

VA and private medical records dated in 1999 have been 
associated with the claims folder.  The veteran was seen by a 
private physician in September 1999 for complaints of back 
pain.  He related that he had a long history of back pain 
since 1976.  

The veteran has been granted service connection for residuals 
of a fracture of the left shoulder.



Analysis 

A.  New and Material

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

Initially, the Board notes that it denied the veteran's claim 
for service connection for a back disability in February 1982 
on the basis that there was no evidence of a back disorder 
during service or for many years thereafter.  In addition, it 
was noted that the back disability was not related to 
service.  

The evidence received since the Board's February 1982 
determination includes duplicates of service medical records, 
VA and private medical records, statements from a friend, his 
employer and fellow servicemen, as well as his testimony at a 
hearings at the RO and before the undersigned.  The medical 
records reflect current treatment for a back disability and 
the veteran's history of having back pain since a fall in 
service.  This evidence is consistent with the record at the 
time of the previous Board decision.  While new, inasmuch as 
this evidence had not been previously considered, such 
evidence merely confirms the presence, many years after 
service, of a back disorder.  No competent medical evidence 
has been submitted, however, which demonstrates that the back 
disability, first identified many years following the 
veteran's discharge from service, is related to service.  The 
Board acknowledges that several service buddies wrote and 
indicated, in essence, that the veteran hurt his back during 
service.  While they may be competent to attest to the fact 
that the veteran complained of back pain during service, they 
are not competent to establish that he had a back disability 
in service, or that his current back disability is related to 
the claimed in-service episodes of back pain.  Similarly, the 
veteran testified before the undersigned that he fell in 
service and injured his back.  However, since neither the 
veteran nor his service buddies are medical experts, they are 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  His allegations are repetitive and cumulative of 
similar claims of record at the time of the previous Board 
decision.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation, or 
in this case, of aggravation of a preexisting disease, cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of February 1982 
remains final and the benefits sought on appeal are denied.  

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Veteran. Apportionment. 203; and Elkins, 12 Vet. 
App. 209.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking the current low back disability to service, a remand 
is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and the veteran has received that regulation and has been 
accorded ample opportunity to present evidence and argument 
pertaining thereto.  Accordingly, the Board concludes that 
the reasons for remand discussed in Bernard are inapplicable 
to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App. 
at 525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims as to the issue of 
entitlement to service connection for hypertension and a 
hearing loss in the left ear with tinnitus.  In essence, what 
is required is competent medical evidence which documents 
that the these disorders are related to the veteran's service 
or any incident thereof.

B. Service Connection

The following applies to the claims for service connection 
for a low back disability on a secondary basis and the claim 
for service connection for residuals of an injury to the 
right eye.

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997); Morton v. West, 12 Vet. App. 477, 486 
(1999).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Generally, a well-grounded claim for service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
489, 504, 506 (1995); see also Epps v. Gober 126 F.3d at 1468 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability  and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997). 

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (1999); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  However, a claim for secondary service 
connection, like all claims, must be well-grounded.  
38 U.S.C.A. § 5107(a); see also Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994); Reiber v. Brown, 7 Vet. App. 513 
(1995).  A well grounded claim for secondary service 
connection requires competent medical evidence of nexus 
between the current disability and the asserted service-
connected condition.  See Anderson v. West, 12 Vet. App. 491, 
496 (1999.

As will be explained below, the veteran has not submitted 
competent evidence to support his claims for service 
connection.  Thus, the Board finds that his claims are not 
well grounded.  Accordingly, there is no duty to assist him 
in the development of his claims.  Epps and Morton, both 
supra. 


Service Connection for a Back Disability on a Secondary Basis

Turning first the claim for secondary service connection for 
a back disability, the veteran argues, in effect, that his 
back disability was either caused or aggravated by his 
service-connected left shoulder disability.  The veteran's 
opinion provides the only evidence in the record that 
supports this allegation.  Following the most recent VA 
examination in November 1998, the examiner specifically found 
that there was no correlation between the left shoulder 
injury and the lower back.  He acknowledged that the veteran 
claimed an injury to the back when he hurt the left shoulder, 
but that this was not consistent with the medical record.  
Finally, the examiner was asked the medical considerations 
supporting the opinion that increased manifestations of 
degenerative lumbar spine were due to the left shoulder, and 
reiterated his conclusion that there was no documentation on 
objective examination that the two were connected.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that his 
back disability is secondary to his service-connected left 
shoulder disability are neither competent nor probative of 
the issue in question.  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  In the absence of competent medical evidence 
establishing that his back disorder is etiologically related 
to his service-connected left shoulder, the Board concludes 
that his claim is not well grounded.  


Service Connection for Residuals of a 
Right Eye Injury 

Factual Background

On the entrance examination in November 1961, a clinical 
evaluation of the eyes, the pupils, ocular motility and an 
ophthalmoscopic evaluation, were normal.  Distant vision was 
20/20 in the right eye.  The service medical records disclose 
that the veteran was seen in July 1962 and reported that he 
had been struck in the right eye about one week earlier.  He 
had reported to sick bay that afternoon and complained of 
pain and that he was unable to see out of the right eye.  Hot 
compresses were applied three time daily to the right eye.  
He was also given an ointment and an eye patch.  Very little 
improvement was noted.  The veteran stated that his vision 
was still blurred.  An examination revealed right 
conjunctival injection.  The anterior chamber was normal and 
the fundus was clear.  The disc was sharp, if not a little 
pale.  The pupil was round, regular and reacted to light.  
Hot compresses as necessary were suggested, and he was 
advised to wear an eye patch only if light hurt the eye.  He 
was to discontinue the ointments.  He was to be seen two days 
later for a recheck.  The impression was trauma, but no 
damage noted.  It was indicated that he "must" be followed.  
When he was seen two days later, an examination showed only 
conjunctivitis.  His condition was noted to be improved later 
in July 1962.  The veteran sustained a scratch on his right 
eye in a fight in September 1962.  Conjunctival ecchymosis 
was noted in the right eye.  He was given an ointment and an 
eye patch.  

On the separation examination in November 1963, a clinical 
evaluation of the eyes, the pupils, ocular motility and an 
ophthalmoscopic evaluation, were normal.  Distant vision in 
the right eye was 20/20.  Field of vision was normal.  

The veteran was hospitalized by the VA for unrelated 
complaints from December 1979 to January 1980.  An 
examination of the eyes showed that the pupils were round, 
equal and reacted to light and accommodation.  There was no 
diagnosis referable to the right eye.

VA outpatient treatment records show that the veteran was 
seen in August 1987 for complaints of decreased reading 
vision.  He related a history of ocular surgery/trauma in 
1962.  Following an examination, the assessment was 
presbyopia.  In December 1994, the veteran reported a history 
of his eye being scratched in service.  It was noted that he 
did not remember which eye was involved or any details.  The 
assessments were hyperopic presbyopia and that his ocular 
health was within normal limits.

During a VA general medical examination in April 1996, the 
veteran stated that he sustained a right corneal abrasion in 
an altercation in service in 1962.  He apparently wore an eye 
patch for several weeks thereafter.  He described having some 
problems with mild increased photosensitivity of the right 
eye, but no other apparent problems with the right eye.  It 
was noted that his last eye examination was one year earlier 
and that his vision was 20/20 at that time.  He was given a 
new prescription for reading glasses.  He had no other 
complaints related to his vision or eyes.  Following an 
examination, the assessment was status post right corneal 
abrasion in 1962.  The examiner noted that the veteran 
reported mild increased photosensitivity to the right eye, 
but no other ongoing problems with the right eye and no 
evidence of scarring on examination.  It was also stated that 
the ophthalmoscopic examination the previous year was 
unremarkable.  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

The Board concedes that the veteran was treated for problems 
involving the right eye on several occasions in 1962.  The 
evidence demonstrates, however, that his condition resolved 
following treatment.  There was no clinical evidence of any 
chronic disability of the right eye.  In this regard, the 
Board points out that the last notation reflecting treatment 
of the right eye was in September 1962, and the veteran 
continued to serve for more than one year without additional 
findings concerning the eye.  It is also noted that there 
were no abnormalities of the right eye on the discharge 
examination in November 1963.  The first indication of any 
treatment following service for eye complaints was in 1987, 
approximately 24 years after the veteran's separation from 
service.  Subsequently, he has been found to have presbyopia, 
a disability for which compensation benefits are not payable.  
The Board notes that the April 1996 examination assessed his 
condition to be status post corneal abrasion in 1962, with 
the veteran reporting photosensitivity.  The examiner added, 
however, that the clinical examination was entirely within 
normal limits.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim is not well 
grounded.


Other Considerations

With respect to the claims for service connection for a low 
back disability on a secondary basis and service connection 
for residuals of an injury to the right eye, the Board notes 
that when it addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim which is not well grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

II.  An Increased Rating for Residuals of 
a Left Shoulder Fracture 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected left shoulder disability 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu, 2 Vet. 
App. 492.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The service medical records show that the veteran was seen in 
the orthopedic clinic in April 1962 and reported that he fell 
on the deck the previous afternoon, landing on his left 
shoulder posteriorly.  He noticed immediate pain and 
discoloration over the area of the left scapula and a 
dressing was applied.  X-rays revealed several linear 
fractures of the left scapula.  The impression was fracture 
of the left scapula.  

Based on the evidence summarized above, the RO, by rating 
action in May 1980, granted service connection for residuals 
of a fracture of the left scapula, and assigned a 
noncompensable evaluation.  This rating remained in effect 
for many years.

The veteran submitted a claim for an increased rating for his 
service-connected left shoulder disability on June 13, 1994.

On VA examination in April 1996, the veteran described 
ongoing problems with aching in the left shoulder if he did 
any overhead work or any strenuous exertion of the left 
shoulder.  He was unable to do any overhead work and avoided 
lifting over twenty to thirty pounds using the left upper 
extremity.  He related that he had increasing problems with 
degenerative joint disease in the back and this seemed to 
exacerbate the left shoulder and scapular pain.  He had no 
other associated symptoms of the scapular pain.  

On examination, it was noted that the veteran seemed to favor 
the left shoulder somewhat when taking off his shirt.  He had 
tenderness over the left scapula, particularly the 
supraspinatus muscle and the trapezius.  He seemed to have 
normal excursion of the scapula and shoulder girdle, and he 
was able to abduct the left shoulder to 90 degrees.  He could 
only overhead extend the left shoulder to about 130 degrees 
because of discomfort.  He had 80 degrees of internal and 
external rotation of the left shoulder with the shoulder 
abducted.  No other palpable abnormalities of the left 
scapula were noted.  There was mild tenderness of the left 
acromioclavicular joint, although it was not palpably 
abnormal.  The assessment was status post left scapular 
fracture and apparent acromioclavicular separation in 1962, 
with residuals of left shoulder girdle pain and mild impaired 
range of motion of the left shoulder, as described.  

As noted above, in the supplemental statement of the case 
issued in June 1996, the veteran was informed that the 
evaluation for the left shoulder disability was increased to 
20 percent, effective June 13, 1994, the date of his claim 
for an increased rating.

The veteran was again afforded an examination by the VA on 
April 20, 1998.  He stated that he was taking medication for 
pain as necessary.  It was noted that he was right-handed.  
The veteran reported that he could not move the left 
shoulder.  He was unable to use all the activities that are 
required of the shoulder.  Anything that required raising the 
shoulder above 90 degrees gave him a problem.  Even the 
strength of the elbow was diminished because of the shoulder 
pain.  The veteran indicated that all activities involving 
the left upper extremity were pretty much limited.  It was 
very clearly seen in his movements in the examination room.  
On examination, his left shoulder showed a 2-cm. wasting in 
circumference compared to the right side.  There was "sort 
of squaring of the left shoulder because of wasting of the 
deltoid."  The left upper arm measured 1 cm. less than the 
right, including showing a circumferential atrophy due to 
disuse of that arm.  Left shoulder spontaneous abduction was 
only to 85 degrees.  Passive movement was possible to 120 
degrees, with a lot of pain.  Forward flexion, spontaneous, 
was 80 degrees and passive movement was possible up to 110 
degrees.  Internal rotation was to 85 degrees, and external 
rotation was to 65 degrees.  Strength was to 3/5 on the left 
side, shoulder.  Elbow strength was also diminished to 3/5 on 
the left side because of the pain from the bicipital groove 
through the groove at the shoulder level.  X-rays of the left 
shoulder and scapula were negative.  The diagnosis was no 
residuals from old fracture of the scapula, with chronic 
shoulder strain.

In a rating decision dated in September 1998, the RO assigned 
a 30 percent evaluation for the veteran's left shoulder 
disability, effective April 20, 1998.

The veteran was afforded another examination by the VA in 
November 1998.  It was indicated that there was a lot of pain 
behaviors manifested on the examination.  The veteran had 
fairly unrestricted passive range of motion of the left 
shoulder.  There was no localized tenderness.  The clavicle 
and acromioclavicular joint were intact.  There was no 
scapular or glenohumeral regional tenderness.  Active range 
of motion of the left shoulder was as follows:  Abduction to 
150 degrees; flexion to 135 degrees; extension to 35 degrees; 
external rotation to 75 degrees; and internal rotation to 60 
degrees.  It was noted that abduction and flexion required 
some encouragement to fully range the shoulder.  Upper 
extremity circumference was equal bilaterally.  The diagnoses 
were chronic left shoulder pain and history of scapular 
fracture, details unknown.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When motion is limited midway between side and 
shoulder level, a 20 percent evaluation is assignable.  
Diagnostic Code 5201.

Under Diagnostic Code 5202 (1999), ratings are based on 
impairment of the humerus. Fibrous union of the humerus of 
the minor extremity is rated as 40 percent disabling for the 
minor extremity.  With recurrent dislocation of the humerus 
at the scapulohumeral joint, a 20 percent evaluation may be 
assigned with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at the shoulder level.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.

A 40 percent evaluation is assignable for ankylosis of the 
scapulohumeral articulation of the minor extremity which is 
unfavorable, abduction limited to 25 degrees from side.  A 30 
percent evaluation may be assigned for ankylosis of the 
scapulohumeral articulation of the minor extremity which is 
intermediate between favorable and unfavorable.  When 
ankylosis is favorable, abduction to 60 degrees, can reach 
mouth and head, a 20 percent evaluation may be assigned.  
Diagnostic Code 5200 (1999).

As noted above, the veteran asserts that a rating in excess 
of 20 percent is warranted for the period prior to April 20, 
1998, and that a rating higher than 30 percent is warranted 
currently for his service-connected left shoulder disability.  
The April 1996 VA examination revealed that the left shoulder 
disability was manifested by limitation of motion and 
tenderness of the left shoulder.  The examiner characterized 
the limitation of motion as mild and stated that there was 
some pain.  These findings justified the increase in the 
rating from noncompensable to 20 percent.  In order to assign 
a higher rating during that time frame, the evidence would 
have had to show that limitation of motion of the arm was to 
25 degrees from the side.  The examination report 
demonstrates that he was able to extend the left shoulder 
overhead to 130 degrees.  

The Board notes that based on the findings of the April 1998 
VA examination, the RO assigned a 30 percent rating, 
effective the date of the examination.  This examination 
showed atrophy of the left shoulder.  In addition, the range 
of motion of the shoulder was diminished from that of the 
previous VA examination.  The fact that the motion of his 
shoulder is restricted is supported by his testimony at a 
hearing before the undersigned.  At that time, the veteran 
asserted that he is essentially unable to raise his left arm 
over his head.  There is no indication, however, of ankylosis 
of the left shoulder or of fibrous union of the humerus.  
Accordingly, the 30 percent rating is appropriate.  

The evidence of record fails to establish that a rating in 
excess of 20 percent was warranted prior to April 20, 1998, 
or that a rating in excess of 30 percent is warranted 
currently.  The medical evidence of record is of greater 
probative value than the veteran's statements regarding the 
severity of his left shoulder disability.  Accordingly, the 
Board finds that an increased rating is not warranted for 
either period.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of pain or weakness in left shoulder 
as to warrant a higher rating.  Therefore, a higher rating is 
not warranted under these provisions.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to a low back disability, the 
appeal is denied.  Service connection for a low back 
disability on a secondary basis is denied.  Service 
connection for residuals of a right eye injury is denied.  A 
rating in excess of 20 percent for residuals of a fracture of 
the left shoulder prior to April 20, 1998 is denied.  An 
increased rating for residuals of a fracture of the left 
shoulder is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

